                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


 ROBERT L. COLLINS BEY,

                               Plaintiff,
         v.                                                                 ORDER

 TONEY ASHWORTH, CAPTAIN TRATTELS,                                       17-cv-784-jdp
 TIM DOUMA, and MICHAEL MEISNER,

                               Defendants.


       Plaintiff Robert L. Collins Bey, appearing pro se, is an inmate at the Wisconsin Secure

Program Facility. He alleges that prison officials violated his constitutional right to due process

in a conduct-report proceeding that led to him being placed in segregation for a year.

       I screened Collins Bey’s complaint and dismissed most of his due process claims because

the Due Process Clause requires only that he receive “‘informal, nonadversarial due process.’”

Dkt. 14, at 2–3 (quoting Westefer v. Neal, 682 F.3d 679, 684 (7th Cir. 2012)). Most of the

alleged deficiencies in his disciplinary proceedings, such as false evidence being used against

him, his advocate’s failure to assist him, or his inability to call witnesses, are not issues that

could support due process claims. I allowed him to proceed on claims against Toney Ashworth

and Captain Trattels for failing to act as neutral decisionmakers. Id. at 3–4. I later granted

Collins Bey’s motion for reconsideration in part, reversing my previous decision to dismiss his

claims against defendants Tim Douma and Michael Meisner, who reviewed the disciplinary

committee’s decision. See Dkt. 16. I concluded that he could bring due process claims against

Douma and Meisner for failing to intervene after being alerted about Ashworth and Trattels’s

bias. Id. at 2–3.
       Now Collins Bey has filed another motion for reconsideration, seeking reinstatement of

due process, equal protection, and Eighth Amendment claims that he originally attempted to

bring. Dkt. 21. But I will deny it because nothing in the motion persuades me that there are

more claims that Collins Bey may bring in this case. Most importantly, I again conclude that

Collins Bey’s claims belong under the Due Process Clause, and because he is challenging a

disciplinary determination that does not involve the loss of good-time credits, he is entitled to

only the informal due process rights discussed in Westefer and my previous orders.

       Collins Bey says that I have held him to too stringent of a pleading standard and that

he needs to submit an amended complaint. He is incorrect that I have applied the wrong

pleading standard. He is free to file an amended complaint, which I will then screen under the

Prison Litigation Reform Act and the Federal Rules of Civil Procedure to determine whether

his amendment is appropriate and whether he states new claims for relief.



                                            ORDER

       IT IS ORDERED that plaintiff Robert L. Collins Bey’s motion for reconsideration,

Dkt. 21, is DENIED.

       Entered January 30, 2019.

                                            BY THE COURT:

                                            /s/
                                            ________________________________________
                                            JAMES D. PETERSON
                                            District Judge




                                               2
